Title: To George Washington from Edward Stevens, 25 October 1793
From: Stevens, Edward
To: Washington, George


            
              Sir
              Culpeper [Va.] October 25th: 1793
            
            Inclosed are some Resolutions which the Yeomanry of the County of Culpeper have
              lately entered into, and which they have enjoined on me to Transmit to you. I am with
              the highest Respect Sir Your very Obedt hum: Servt
            
              Edward Stevens. Chairman
            
          